Title: Circular to Pilots, 5 October 1779
From: Washington, George
To: 


        
          Sir,
          Hd Qrs [West Point] 5th Octor 79
        
        An event may very soon take place which will render your services of the greatest importance to the public. I shall therefore be glad to see you without delay at Head Quarters—when I will explain to you in what manner your services will be necessary. You will come prepared for a journey of some length—Your expences shall be borne and your trouble amply rewarded; of this I shall myself take care. All possible dispatch ought to be made and the greatest secrecy observed. I am Sir Your most Obed. servant.
      